Citation Nr: 0106752	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  96-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

In November 1987, he claimed service connection for a 
psychiatric disorder.  An April 1988 rating decision denied 
service connection for major depression.  In November 1989, 
he sought to reopen the claim, and a February 1990 rating 
decision again denied service connection for major 
depression.  In December 1994, he claimed service connection 
for PTSD.  This appeal comes to the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision by the 
Huntington, West Virginia, Regional Office (RO) that denied 
the claim.

In August 1997 and June 1999 decisions, the Board remanded 
the case for further development of the evidence.  The case 
has been returned to the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal of the denial 
of service connection for PTSD has been obtained by the RO.

2.  The evidence does not support a finding that the veteran 
engaged in combat with the enemy in Vietnam.

3.  When the entirety of the record is considered, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.




CONCLUSION OF LAW

The veteran does not have PTSD as a result of his military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2096-99 (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a mental disorder.

The veteran's service personnel records show that his 
military occupational specialty was field wireman.  On 5 June 
1968, he was assigned to Headquarters and Headquarters 
Company (HHC), 3/7th Infantry, 199th Light Infantry Brigade 
(LIB), in Vietnam.  On 12 February 1969, he accepted 
nonjudicial punishment for violation of a lawful order and 
being absent without authority and, pursuant to Special Order 
(SO) 45, was reduced in rank and grade from private first 
class E-3 to private E-2.  On 2 April 1969, he accepted 
nonjudicial punishment for violation of a lawful order and, 
pursuant to SO 99, was reduced in rank and grade to private 
E-1.  The HHC morning report for 23 April shows that he was 
reassigned on 21 April to HHC, 4/12th Infantry, 199th LIB.  
He left Vietnam for Fort Sill, Oklahoma, on 1 June 1969.  He 
was not issued any awards or decorations suggesting that he 
engaged in combat with the enemy.

In an October 1997 record from the Shawnee Hills, Inc., 
Outpatient Clinic, Tad Vickers, MA, MS, said he worked at the 
Boone County office of Shawnee Hills from 1979 to 1982 and, 
to the best of his memory, began seeing the veteran in 1979.  
He said he had been in private practice with Dr. John 
MacCallum from 1982 to 1994 and continued to see the veteran 
there.

Records from John P. MacCallum, MD, & Associates begin with 
one dated in April 1982.  In that record, the veteran 
reported that he was nervous and had trouble sleeping but 
recently settled a claim for a work-related injury and was 
pleased with the result.  The assessment was biological 
depression in remission.  The record was signed by Mr. 
Vickers, who planned to meet with the veteran twice a month 
thereafter.  A June 1982 record noted a history of alcohol 
abuse and reflected an assessment of major depressive 
disorder, suggestions of a mild personality disorder 
(dependency), and some daytime agitation and anxiety.  None 
of those early records mentioned the veteran's military 
service.

Subsequent treatment records show that the veteran was not 
seen as frequently as planned.  On an October 1982 record, he 
reported sleep problems related to finding a dead body in a 
car wreck.  On a June 1984 record, Mr. Vickers said the 
veteran's depression was stable, though the veteran said the 
only reason he lived was for his children.  None of the 
treatment records from that period mentioned the veteran's 
military service.

Records from the Social Security Administration (SSA) include 
one dated in November 1986 showing that the veteran's 
application for disability benefits, based on mental 
impairment, was denied.

In a December 1987 letter addressed To Whom It May Concern, 
Mr. Vickers reported that he had treated the veteran for six 
years for major depressive disorder, recurrent.  The veteran 
had told him that his depression was due to serious alcohol 
addiction which began during his military service in Vietnam, 
so Mr. Vickers believed that the veteran had a service-
connected disability.

In an August 1989 report from Hamarville Rehabilitation 
Center, the veteran was evaluated for participation in their 
pain program.  The record noted, under the heading "Psycho-
Social History," that the veteran reported flashbacks of his 
combat experiences and that the flashbacks had worsened since 
he quit working in 1988.  In a separate report of a 
psychological evaluation, also conducted by Hamarville, the 
examiner noted that the veteran had served in Vietnam and 
appeared to "have had difficulty with [PTSD]."  The 
diagnostic impression was major depression in a person with 
PTSD.  This is the earliest diagnostic reference to PTSD.

Records from Highland Hospital and Dr. MacCallum show that 
the veteran was admitted on 1 September 1989 for:  depression 
manifested by poor sleep, crying spells, anhedonia, loss of 
energy, loss of interest, and mild memory impairment; 
possible abuse of pain medication evidenced by tolerance and 
a desire to take more than the amount prescribed; and 
increasing anxiety manifested by episodes of tremulousness 
and a craving for sweets.  Diagnoses on admission were major 
depressive disorder, recurrent, and status post L4-5 
discectomy with significant residual pain.  Psychological 
testing showed a pattern of behavior consistent with:  
chronic neurosis with symptoms including somatic complaints, 
depression, and hysterical features; lack of motivation and a 
tendency to complain of lethargy and malaise; a tendency to 
regress and withdraw from social situations; feelings of 
alienation and isolation; and dependency as a mode of 
adjustment.  On mental status examination, speech was of 
normal rate and volume, though there appeared to be mild 
blocking evidenced by long pauses before questions were 
answered.  There was no abnormality of stream of thought or 
thought content, and no evidence of hallucinations.  Memory 
was generally intact, though there was some difficulty 
recalling dates of specific events of recent years.  Mood was 
described as severely depressed, and affect was somber and 
depressed most of the time but slightly animated under 
appropriate circumstances.  The veteran admitted to suicidal 
ideation in the past but not during the current bout of 
depression.  Insight was fair, as evidenced by recognition 
that several psychosocial stressors, including chronic back 
pain, inability to work, and economic stressors, could be 
affecting his current mood.  The veteran's military service 
was referenced only under the heading "Background History," 
and there only to note that he was in service between 1968 
and 1969, that he was in Vietnam, and that he was honorably 
discharged.  On 10 September, the veteran was discharged from 
the hospital with diagnoses of major depressive disorder, 
recurrent, chronic low back pain, and opioid abuse.

Records from the SSA include a September 1989 Functional 
Capacity Assessment that referred to the Hamarville records 
and noted that the veteran complained of some symptoms of 
PTSD.  The assessment also noted, however, that PTSD was not 
mentioned elsewhere in his records and that his main 
complaint was chronic pain and resultant depression.  A 
September 1989 disability determination by the SSA denied 
benefits based upon a primary diagnosis of chronic lumbar 
strain and a secondary diagnosis of depression.  However, a 
December 1989 disability determination found the veteran 
disabled as of October 1988, due to mild mental retardation, 
depression, and chronic lumbar strain.

As indicated above, the veteran initiated his claim of 
service connection for PTSD in December 1994.

Records from Shawnee Hills Outpatient Clinic include one 
dated 13 December 1994, the author of which was not 
identified.  There the veteran reported that he was depressed 
and worried about his family.  He was noted to be alert, 
oriented, cognizant, and aware.  His stream of thought was 
normal but slow, his thought content was appropriate and 
informative, and his interpersonal demeanor was passive-
dependent.  The diagnoses were dysthymia, alcohol addiction 
in remission, and character disorder.

In a January 1995 statement, the veteran said he served in 
the 3/7th Infantry and was in Long Binh during the 1968 Tet 
Offensive.  He said his unit came under heavy mortar attack 
and sustained a lot of casualties.  The veteran said that, 
while in Vietnam, he came under frequent "border" attacks 
and a lot of sniper attacks, and was in a lot of firefights.  
He said he saw a lot of soldiers blown apart and sometimes 
wished he had been one of them.  He said he was unable to 
remember the names of any soldiers who died.

A record from Shawnee Hills dated 7 March 1995, signed by Mr. 
Vickers and John Hutton, MD, noted that the veteran had been 
a patient of John MacCallum & Associates and, prior to that, 
was a patient of Mr. Vickers' when he worked at Shawnee Hills 
with Dr. June Chambers.  The veteran's current complaints 
were chronic depressive disorder, and alcohol abuse and 
dependence in remission.  In addition, he complained of mood 
swings and sleep problems during the preceding six months.  
He had no history of hallucinations, paranoia, or obsessive-
compulsive disorder, and no real complaints of anxiety 
disorder or panic attacks.  He was not homicidal or suicidal, 
although, 13 or 14 years earlier, he had been drinking 
heavily and was then suicidal.  The 1989 hospitalization was 
noted with discharge diagnoses of major depressive disorder 
and probable character disorder.  The authors noted that six 
of the veteran's eight siblings (in their next paragraph, 
they reported that the veteran was the seventh of eight 
children) had been treated for mood disorders, two had 
alcohol problems, and four or five had been treated by 
Mr. Vickers or Dr. MacCallum, or at Shawnee Hills.  They also 
noted that the veteran had suffered from significant mood 
instability earlier in the year, when his son was discharged 
from the service with diagnoses of depression and dependent 
character disorder.

On mental status examination, the veteran was alert, 
oriented, and coherent, with no evidence of memory or 
concentration problems, and with stream of thought and 
thought content within normal limits.  Mood was mildly 
dysphoric, subjectively and objectively, and affect was 
somewhat constricted but appropriate.  Judgment and insight 
were "standard" per "normal tests," abstract reasoning was 
somewhat concrete, and intellect was in the dull-normal range 
or below.  The impression was dysthymia, alcohol and drug 
abuse in remission, and PTSD.  This is the earliest diagnosis 
of PTSD by Mr. Vickers or Shawnee Hills.

In a May 1995 letter to VA from Shawnee Hills, signed by Mr. 
Vickers and Dr. Hutton, the authors noted that the veteran 
had been provided psychiatric service since the early 1980's.  
He first presented to the Boone County office of Shawnee 
Hills with complaints of past alcohol dependence, depression, 
and serious suicidality.  During the course of his early 
treatment, he struggled with marital and family conflict.  
"Later" (though no date or time frame was identified), he 
began to experience flashbacks from his service and combat in 
Vietnam.  The authors asserted that, at that time and to the 
present, the veteran warranted the diagnosis of PTSD.  
(However, the authors offered no explanation as to why, if 
the veteran warranted that diagnosis, they had failed to 
render it.)  The authors asserted that the veteran had 
"obviously" been exposed to traumatic events that involved 
both actual and threatened death or serious injury and that 
he responded to those events with intense fear, helplessness, 
and horror.  (However, the authors failed to identify any 
specific events experienced by the veteran that met the 
requisite criteria.)  The letter went on to recite the 
criteria, from the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM), for the diagnosis of PTSD.  The authors then 
said, without further explanation, that it was "difficult to 
tell whether he may experience delayed onset."  One of the 
authors, perhaps Mr. Vickers judging from the context, said:  
"To the best of my memory[,] I encouraged his initial 
referral to Veterans Affairs and he was involved in some 
extended counseling about his war recollections.  Those were 
not dealt with specifically or at least not documented in my 
work with [the veteran]."

At a March 1996 hearing, the veteran testified that he had to 
go through a lot in service, including picking up the dead 
and wounded from the field and unloading them from 
helicopters.  The focus of his testimony, however, was in 
connection with an incident that occurred, as near as could 
be determined at the hearing, in early April 1969.  He said 
that a patrol sent out from his firebase to sweep a nearby 
village was ambushed.  The patrol reported that it was 
returning with dead and wounded, and an aircraft landed with 
a friend of his in a body bag.  Finding his friend in a body 
bag was the subject of flashbacks but, upon inquiry, he said 
it was only someone that he met and did not really know.  
Later that day or the next day, he and two or three others 
had to deliver signal operating instructions (SOI).  After 
they finished that task, they went into Saigon and smoked 
marijuana and drank.  Then they returned to the village where 
the patrol had been ambushed, kicked in the doors of some of 
the homes, and shot the occupants.  Afterward, on the road, 
they were met by a patrol of armored personnel carriers, 
escorted back to the firebase, and interrogated about the 
SOI.  The veteran identified one of the people that 
accompanied him by name, rank, and hometown, but said he had 
not talked to him.  He said he was reduced to E-1 because of 
that incident.  He said he can still see the people he shot, 
and that seeing a child reminds him of that incident.  
Currently, he was not employed, but was receiving SSA 
disability and miner's pension for disabilities of the back 
and nerves.

An October 1997 Shawnee Hills treatment record authored by 
Mr. Vickers noted that the Board had remanded the veteran's 
claim in August.  Mr. Vickers discussed with the veteran 
issues raised by the Board decision, but the veteran said he 
was unable to remember names of fellow servicemen.  In 
addition, Mr. Vickers noted that the veteran had suffered an 
alcohol problem which might have impaired his memory.  Mr. 
Vickers noted that the veteran had been his patient from 1979 
to 1988, but that treatment had focused on depression, 
alcohol abuse, sleep disturbance, and family problems, and 
the veteran only spoke briefly about his service in Vietnam.  
He said that the veteran went to VA in 1988 and told his 
"whole story" but he had not documented that in the 
veteran's records.  The veteran was first seen at Shawnee 
Hills in March 1995.  Mr. Vickers said that the veteran 
slowly began to talk of his Vietnam experiences, including 
several combat situations, a court martial, an unauthorized 
attack on a Vietnamese village, and seeing his best friend 
killed.  Mr. Vickers said there was "no question this story 
is sketchy," but opined that it still fit within the 
framework of PTSD.  He said he urged the veteran to try to 
recall names of servicemen he knew in Vietnam, and to locate 
some of them.

In the June 1999 remand, the Board directed the RO to ask 
health care professionals at Shawnee Hills to specify the 
events they believed met the criteria for stressors under the 
provisions of either the revised third edition, or the fourth 
edition of the DSM.  The RO did so in a July 1999 letter.  
Shawnee Hills did not answer the query but, in August, 
submitted additional treatment records.

A November 1997 Shawnee Hills treatment record noted that the 
veteran was not sleeping well in spite of medication.  
Diagnoses were major depressive disorder, alcohol abuse in 
remission, dependent character disorder, and PTSD.  He was 
seen again in March 1998, and that record was similar to the 
November record.

In view of the veteran's contention that he had been court 
martialed, the RO attempted to locate records of that 
proceeding.  In January 1998, the National Personnel Records 
Center submitted records of the veteran's nonjudicial 
punishment, and reported that there was no record that he had 
ever been the subject of a court martial.

On an April 1998 Shawnee Hills record, it was noted that the 
veteran complained of flashbacks and bad dreams.  He and Mr. 
Vickers reviewed the May 1995 letter to VA and the veteran 
said that he had previously refused to talk about an incident 
where he participated in killing twenty Vietnamese civilians.  
He was troubled by that incident, and frustrated that VA 
could not obtain records to support his claim.  He said that, 
when it occurred, the incident was covered up and he was 
reduced to E-1 and transferred.  The veteran continued to 
suffer from signs and symptoms of PTSD similar to those 
described in the 1995 letter.  (It is not clear from the 
record whether the last contention was history from the 
veteran or an assessment by Mr. Vickers.)  The veteran said 
he got drunk about every three months, and that such behavior 
caused marital strife, so he had decided to quit drinking and 
deal with his symptoms of PTSD.  He said he wished he had 
killed himself before he went into counseling, but Mr. 
Vickers noted that the veteran had made similar statements in 
the past.  Diagnoses were major depressive disorder, alcohol 
abuse in remission, dependent character disorder, and PTSD.

A May 1998 Shawnee Hills treatment record noted that a long 
discussion was had with the veteran regarding PTSD, but the 
contents thereof were not reported.  The veteran was angry 
with VA for not recognizing the merit of his claim and, 
apparently, suggested that his reduction to E-1 constituted 
supporting evidence of it.  Diagnoses were as above.

A June 1998 VA outpatient treatment record noted that the 
veteran was a "walk in" at the emergency room.  He said he 
was diagnosed manic depressive in 1979, had been able to 
control his symptoms with medication and a half pint of 
whiskey per day, had only had six beers since 1997, had worse 
symptoms after he quit drinking and, especially, the 
preceding two months, and felt his psychiatrist was not 
properly managing his case.  He said he was suicidal and 
would kill himself but would wait until his thirteen-year-old 
daughter was grown.  The assessment was bipolar disorder by 
history, suicidal ideation, and "rule out" PTSD.

An August 1998 VA outpatient treatment record noted that the 
veteran, at a scheduled appointment, reported that prescribed 
medication helped him sleep better and feel less anxious.  
However, he said he continued to have intrusive thoughts 
about combat in Vietnam and had experienced a vivid 
nightmare, the subject of which was not reported, the night 
before.  The diagnosis was PTSD.  At an unscheduled 
appointment later in August, the veteran said he dreamt about 
Vietnam all the time, but wanted to go back there.  He said 
he could not kill people, but wanted to kill Vietnamese.  He 
said he thought people were out to get him and he was afraid 
he would hurt himself.  The assessment was deferred.

A September 1998 Shawnee Hills treatment record noted a 
problem with medication.  Diagnoses were as above, with an 
additional note to consider bipolar affective disorder.  A 
March 1999 record noted that the veteran was doing well, had 
returned to church, was eating and sleeping well, and was 
getting along with his wife.  A July record was to the same 
effect.  Diagnoses, on both occasions, were major depressive 
disorder, alcohol abuse in remission, dependent character 
disorder, and PTSD.

The claim file includes an extract from the unit history for 
the 3/7th Infantry, morning reports from HHC that bear the 
veteran's name, and the veteran's service personnel records, 
including nonjudicial punishment proceedings.  None of these 
records substantiates either the veteran's report of the 
death of an unknown friend or his report of his murderous 
assault on defenseless civilians.  In addition, the RO 
searched the Veterans Appeals Control and Locator System 
(VACOLS) and the Beneficiary Identification and Records 
Locator Subsystem (BIRLS) for the soldier the veteran said 
accompanied him when he assaulted civilians.  The RO found 23 
persons listed by the last name and first name or initial, 
but none of them was from the State identified by the veteran 
as the other soldier's home State.  In a July 1999 letter, 
the RO asked the veteran to specify additional VA or private 
treatment he had received for PTSD, and to provide any 
additional information he could to help locate the one 
soldier he identified as having knowledge of his stressor 
event.  In a response received later that month, the veteran 
failed to provide any additional information.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  The 
granting of service connection for PTSD requires (1) a 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).  See Gaines v. West, 11 Vet.App. 
353, 357 (1998), citing Cohen v. Brown, 10 Vet.App. 128 
(1997), and Suozzi v. Brown, 10 Vet.App. 307 (1997).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

In this case, the RO clearly addressed the appellant's claim 
on the merits.  The RO does not appear to have applied the 
"well-grounded-claim" analysis.  Moreover, the Board 
observes that the United States Congress has recently passed, 
and the President has signed into law, legislation repealing 
the requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

Under both previous and current law, VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2000).  The VCAA, which was enacted on November 9, 
2000, contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, notification as to 
evidentiary requirements, and the obtaining of medical 
examinations and opinions to attempt to establish service 
connection.  We have carefully reviewed the veteran's claims 
file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation, and to 
determine whether there is additional evidentiary development 
to be accomplished.

As noted above, the veteran's service medical records were 
obtained in 1988.  The RO has queried the veteran about 
providers of relevant treatment, and records have been 
obtained from VA and private health care professionals and 
facilities.  The RO obtained records from the SSA, used by 
that agency in their evaluation of the veteran's claim.  The 
RO has contacted the US Armed Services Center for Research of 
Unit Records and obtained relevant unit histories.  The RO 
has contacted the National Personnel Records Center and 
obtained relevant morning reports of the veteran's unit, the 
veteran's service personnel records, and records of his 
nonjudicial punishment, and has learned that there is no 
record that he was ever court martialed.

Moreover, the veteran submitted January 1995 and July 1999 
written statements, and testified at a March 1996 hearing 
before a Hearing Officer at the RO.  His representative has 
submitted numerous statements on the veteran's behalf, 
including Informal Hearing Presentations before the Board in 
August 1997, February 1999, and January 2000.  The RO has 
queried VACOLS and BIRLS, without success, in an effort to 
locate the only soldier the veteran identified as a possible 
source of verification of a stressor event.  The Board has 
twice remanded this case for further development by the RO, 
and the RO has complied with our Remands.  We are unable to 
conceive of an avenue of investigation that has not been 
explored.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (2000); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, we may accept one medical opinion and 
reject others.   Schoolman v. West, 12 Vet.App. 307, 310-11 
(1999); Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, we are mindful that we cannot make our own independent 
medical determinations and that we must have plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102.

With regard to the medical evidence, we note that a diagnosis 
or opinion by a health care professional is not conclusive, 
and is not entitled to absolute deference.  Indeed, the Court 
of Appeals for Veterans Claims has provided guidance for 
weighing medical evidence.  The Court has held, for example, 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet.App. 109, 
112 (1999).  A medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet.App. 185, 187 (1999).

Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the individual who transcribed it is a health 
care professional.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  In assessing such evidence, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet.App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet.App. 444, 448-9 (2000).

In sum, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

In order to weigh the evidence in this case, it is first 
necessary to determine the standard, or criteria, against 
which it should be measured.  The regulatory criteria for 
service connection for PTSD are set forth in 38 C.F.R. 
§ 3.304(f), while the diagnostic criteria are listed in the 
applicable edition of the DSM.  However, there have been 
changes in the applicable regulatory and diagnostic criteria 
during the pendency of this appeal, and a chronological 
review of those changes, together with the relevant 
procedural events in this case, is in order.

Regulatory criteria for service connection for PTSD were 
established when section 3.304(f) was added to title 38 of 
the Code of Federal Regulations.  58 Fed. Reg. 29,109 (May 
19, 1993).  The criteria then were:  a clear diagnosis of 
PTSD, credible supporting evidence that claimed stressor 
events actually occurred, and medical evidence linking the 
traumatic events in service to the current disability.  The 
diagnostic criteria were set out, actually listed, in the VA 
Adjudication Procedure Manual, M21-1, Part VI, chapter 7, 
paragraph 7.46, and were taken from the revised third edition 
of the DSM (DSM-III-R).  Related regulatory criteria were 
38 C.F.R. §§ 4.125 and 4.126.  Section 4.125, titled general 
considerations, provided that nomenclature relating to mental 
disorders used in VA regulations came from the third edition 
of the DSM (DSM-III).  Section 4.126, entitled 
"Substantiation of diagnoses," provided that diagnoses must 
be made in accord with the DSM and must be supported by 
findings on examination; if either of those standards was not 
met, the RO was to return the report to the examiner for 
substantiation.

On 26 August 1996, M21-1, Part VI, was amended by deleting 
paragraph 7.46 and adding chapter 11.  In the new chapter 11, 
paragraph 11.38(a) merely prescribed DSM-III-R as the source 
for PTSD diagnostic criteria, without actually listing the 
criteria as the deleted paragraph 7.46 had done.  In 1995, VA 
proposed rules that would revise relevant sections of part 4 
of title 38 of the Code of Federal Regulations.  60 Fed. Reg. 
54,825 (Oct. 26, 1995).  On 7 November 1996, a final rule was 
adopted that, among other things, amended 38 C.F.R. 
§ 4.125(a) to prescribe the fourth edition of the DSM (DSM-
IV) as the source for diagnostic criteria for all mental 
disorders, including PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).  On 13 February 1997, M21-1, Part VI, chapter 11, was 
amended to also prescribe DSM-IV as the source for PTSD 
diagnostic criteria.

On 7 March 1997, the Court issued its decision in Cohen, 
supra.  There the Court asserted that, in spite of the 
reference to DSM-IV in the amendment to 38 C.F.R. § 4.125, 
neither M21-1 nor 38 C.F.R. § 3.304(f) had been amended to 
establish DSM-IV as the source for PTSD diagnostic criteria.  
It appears that the Court was, at that time, unaware of the 
February 1997 amendment to M21-1 that established DSM-IV as 
the source for PTSD diagnostic criteria.  In any event, the 
Court in Cohen held that both DSM-III-R and DSM-IV were in 
effect during the pendency of the veteran's claim, and that 
the set of regulatory and diagnostic criteria most favorable 
to the claim was applicable.  Cohen at 138-9; see Karnas v. 
Derwinski, 1 Vet.App. 308, 312-3 (1991).  The defect noted by 
the Court in Cohen, i.e., the reference to DSM-IV in section 
4.125 and the absence of a concomitant reference in section 
3.304(f), was later corrected by an amendment which required 
that PTSD diagnoses be made in accord with 38 C.F.R. § 4.125.  
64 Fed. Reg. 32,807 (Jun. 18, 1999).  The effective date of 
that amendment was established as 7 March 1997, the date of 
the Cohen decision.

In this case, the veteran's claim for service connection for 
PTSD was received in December 1994.  Thus, the regulatory 
criteria of both the amended and the unamended versions of 
38 C.F.R. § 3.304(f) are applicable.  The unamended version 
of 38 C.F.R. § 3.304(f) provided, in pertinent part, as 
follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

The amended version of the regulation provides, in pertinent 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

There are several differences between the unamended and the 
amended versions of 38 C.F.R. § 3.304(f).  First, the amended 
version adopts, albeit indirectly, DSM-IV as the source for 
PTSD diagnostic criteria, while the unamended version does 
not, by its terms, prescribe a source.  As noted above, under 
the unamended version of the regulation, the diagnostic 
criteria for PTSD are found in DSM-III-R.

Second, the unamended version of the regulation requires a 
"clear" diagnosis of PTSD while the word "clear" was 
omitted from the amended version.  With regard to the use of 
the word "clear" in the unamended version, the Court has 
said that the word was not defined in the regulation but held 
that it required, at a minimum, that a diagnosis be an 
"unequivocal" one.  Cohen at 139.  The amended version of 
the regulation refers to 38 C.F.R. § 4.125(a), which 
provides:

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

Though the word "clear" is omitted from the amended version 
of the regulation, the Board is unwilling, in light of 
38 C.F.R. § 4.125(a), to conclude that an equivocal diagnosis 
would be acceptable.  See Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).

Finally, in both the unamended and amended versions of the 
regulation, evidence that the veteran engaged in combat with 
the enemy will generally suffice, if the claimed stressor is 
related to combat and there is no evidence to the contrary, 
to establish that the claimed stressor occurred.  The 
difference, in this regard, between the unamended and the 
amended versions of the regulation, is the nature of the 
evidence needed to show that the veteran engaged in combat 
with the enemy.  Under the unamended version, service 
department evidence is required or the veteran must be shown 
to have received an award or decoration indicative of combat 
with the enemy.  The amended version of the regulation is not 
so limited.  Under the amended version of the regulation, the 
determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record, 
and not just service department evidence or awards and 
decorations.  See Cohen, supra, at 142-3; Dizoglio v. Brown, 
9 Vet.App. 163 (1996); see also VAOPGCPREC 12-99 (Oct. 18, 
1999) (addressing the term "engaged in combat with the 
enemy" as used in 38 U.S.C.A. § 1154(b)).  In addition, if 
the veteran engaged in combat with the enemy, the standard 
for evidence deemed to disprove the claim that the stressor 
occurred is, in the unamended version, "evidence to the 
contrary" while, in the amended version, the standard is 
"clear and convincing evidence to the contrary," a more 
stringent standard.

As for the diagnostic criteria, we first turn our attention 
to DSM-III-R, which is linked to the unamended version of 
38 C.F.R. § 3.304(f), and the description of PTSD found 
there:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse, or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 250 (3rd ed. rev. 1987).  In DSM-IV, which is 
linked to the amended version of 38 C.F.R. § 3.304(f), PTSD 
is described as follows:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 424 (4th ed. 1994).

Each edition of the Manual provides diagnostic criteria in 
addition to a description of PTSD.  In DSM-IV, the additional 
diagnostic criteria are:  (1) the person was exposed to a 
traumatic event; (2) the traumatic event is persistently 
reexperienced; (3) there is persistent avoidance of stimuli 
associated with the traumatic event and numbing of general 
responsiveness; (4) there are persistent symptoms of 
increased arousal not present before the traumatic event; (5) 
the duration of symptoms is more than one month; (6) the 
symptoms cause clinically significant distress or impairment 
in social, occupational, or other important areas of 
functioning.
DSM-IV, at 427-9.

The additional diagnostic criteria in DSM-III-R are 
substantially similar.  However, the third criterion uses the 
disjunctive rather than the conjunctive.  Further, the sixth 
criterion is omitted, although the discussion in the 
accompanying text refers to functional impairment.  Finally, 
there are some minor differences in possible manifestations 
of the disorder.  See DSM-III-R, at 250-1.  The Board finds 
that, except for the difference between the descriptions of 
PTSD, there is no significant difference between the 
diagnostic criteria of DSM-III-R and DSM-IV.

A question arises as to the manner in which stressor events 
should be assessed and who it is that should make the 
assessment.  In addressing that question, the Court has held:

[A] clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional 
must be presumed (unless evidence shows 
to the contrary) to have been made in 
accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals 
are experts and are presumed to know the 
DSM requirements applicable to their 
practice and to have taken them into 
account in providing a PTSD diagnosis.

Cohen, supra, at 140 (Emphasis added).  Thus, the Court 
specifically provided that, where there is an unequivocal 
diagnosis of PTSD, it is presumed, unless evidence shows to 
the contrary, that the in-service stressor events were 
outside the range of usual human experience (DSM-III-R) or 
included an event in which the veteran experienced, 
witnessed, or was confronted with actual or threatened death 
or serious injury or a threat to the physical integrity of 
himself or others (DSM-IV).

Turning now to the evidence in this case, we first consider 
the matter of whether the veteran engaged in combat with the 
enemy for, if he did, and if his alleged stressor events are 
related to combat, his word alone will establish their 
occurrence.  If he did not, or if claimed stressor events are 
not related to combat, then credible supporting evidence is 
needed to establish their occurrence.  


As noted in the Evidence, above, the veteran served in 
Vietnam from June 1968 to June 1969.  He indicated, in a 
January 1995 statement, that he was in Long Binh during the 
1968 Tet Offensive, and that his unit came under heavy mortar 
attack and sustained a lot of casualties.  The Board would 
note, simply as a historical matter, that the 1968 Tet 
Offensive began during the early morning hours of 31 January 
1968 and ended in mid-February, when the Citadel in Hue was 
retaken by United States and South Vietnamese forces.  
Nevertheless, even though he arrived in Vietnam months later, 
and would not have been directly involved in repelling the 
Tet Offensive, it is clear that the veteran did spend a year 
in Vietnam during the Vietnam era.

Service in a combat zone is stressful to some degree for 
everyone there, regardless of their duties and experiences.  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991), 
reconsideration den., 1 Vet.App. 406 (1991).  So, mere 
service in a combat zone, in and of itself, will not support 
a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet.App. 91, 98-99 
(1993).  Combat, as the term is used in 38 C.F.R. § 3.304(f), 
means to fight in battle.  WEBSTER'S II NEW COLLEGE DICTIONARY 223 
(1995).  The phrase "'engaged in combat with the enemy' 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran has contended, in various settings and documents, 
that he engaged in combat with the enemy.  His contention may 
suffice in obligating VA to develop evidence to support the 
claim, but we are beyond that point, and his contention alone 
is not sufficient for a grant of service connection.  His 
service personnel records show that he was a field wireman 
assigned to a headquarters company, and that he was not 
issued any awards or decorations suggesting that he engaged 
in combat with the enemy; the records do not otherwise 
suggest that he was involved in combat.  He reported mortar 
and "border" attacks, in a general way, but there was no 
specificity provided to enable verification, so as to invoke 
the criterion that he "engaged in combat with the enemy."  
We find, based upon the record on appeal, that the veteran's 
duties involved no more than the ordinary stressful 
environment experienced by all those who served in a combat 
zone.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  In sum, 
there is no independent evidence that the veteran engaged in 
combat with the enemy, his service personnel records suggest 
otherwise, and we, accordingly, find that he did not.  
Moreover, it is not entirely clear that his claimed stressor 
events are related to combat.  In either event, service 
connection for PTSD cannot be granted in this case, in the 
absence of credible supporting evidence that claimed in-
service stressor events actually occurred.  Cohen at 142; 
Moreau v. Brown, 9 Vet.App. 389, 394-5 (1996); 38 C.F.R. 
§ 3.304(f).

In view of the foregoing, it is appropriate at this juncture 
to briefly review the medical evidence.  Since we have 
concluded that the veteran did not engage in combat with the 
enemy, it follows that, to the extent that diagnoses of PTSD 
were based on a belief that he did engage in combat with the 
enemy, examiners who made such diagnoses relied on an 
inaccurate factual premise and their opinions are not 
entitled to great weight.  See Reonal, supra.

The earliest diagnosis of PTSD was in the August 1989 reports 
from Hamarville Rehabilitation Center.  There, the diagnosis 
of major depression in a person with PTSD was apparently 
based solely on the veteran's report that he had flashbacks 
of combat.  The reports did not indicate that examiners made 
any inquiry into stressor events or other symptoms.  
Accordingly, we do not presume that the diagnosis was made in 
accord with either edition of the DSM.  Cohen at 140.

The earliest PTSD diagnosis by Mr. Vickers, or Shawnee Hills, 
was in a March 1995 record, but that record did not reflect 
an inquiry into stressor events, either.  In a May 1995 
letter, Mr. Vickers and Dr. Hutton suggested that, sometime 
between the early 1980's and March 1995, the veteran began to 
experience flashbacks from his service and combat in Vietnam, 
and that the diagnosis of PTSD was warranted at that time.  
However, they did not specify a time and, according to a 
December 1987 letter from Mr. Vickers, the veteran's problem, 
at that time, was depression.  In that letter, he contended 
that, since the veteran said his depression was due to 
alcohol abuse that began in service, his depression was 
service connected.  The extent of the inquiry by Shawnee 
Hills into the veteran's claimed stressor events was best 
summed up in their October 1997 letter, which noted that 
there was "no question this story is sketchy."

Because of that obvious evidentiary weakness in the accounts 
of purported combat stressors, the Board remanded the case in 
June 1999 to allow the Shawnee Hills personnel to clarify 
their diagnosis.  See Cohen at 140.  However, when they were 
asked to specify the events upon which they relied for their 
PTSD diagnosis, they only sent additional treatment records, 
without responding to the question.  We would not be inclined 
to attribute much weight to the evidence from Shawnee Hills 
if the determinative issue in this case were the medical 
evidence.

A brief VA outpatient treatment record dated in August 1998 
diagnosed PTSD, based upon the veteran's reports of intrusive 
thoughts of combat in Vietnam and a nightmare the night 
before.  Health care professionals made no inquiry into 
stressor events or other symptoms, so we do not presume that 
the diagnosis on that occasion was made in accord with either 
applicable edition of the DSM.  Cohen at 140.

In sum, the medical evidence of record is insufficient to 
warrant service connection for PTSD, even if service 
connection were not otherwise precluded.  However, the real 
problem in this case is the lack of credible supporting 
evidence of an in-service stressor.

The veteran testified that, while unloading dead soldiers, 
already in body bags, from a helicopter, one of the bags 
opened and he found it occupied by a friend.  Upon further 
inquiry, he admitted that the soldier was really just an 
acquaintance, and that he did not know his name.  The RO has 
been unable to obtain credible supporting evidence that this 
event actually occurred.  In addition, the veteran testified 
about an incident in which he and two or three other soldiers 
went to a Vietnamese village, apparently at night, kicked in 
the doors of some villagers' homes, and shot the unarmed 
civilian occupants.  The RO has been unable, perhaps 
fortunately for the veteran, to obtain credible supporting 
evidence that this event actually occurred.



It is thus apparent that the diagnoses of PTSD in the record 
were loosely based upon the veteran's personal assertion that 
he experienced traumatic events in service, a claim 
recognized by one health care professional as "sketchy."  
The Board would not presume to second-guess medical 
clinicians as their diagnoses of PTSD (even though we note 
there are several non-PTSD diagnoses in the record).  
However, the law is clear that a diagnosis of PTSD which is 
not adequately supported by specific reference to, and 
reliance upon, stressor events in service which are either 
presumed to have occurred or which have been corroborated, is 
not an adequate basis for service connection.  The evidence 
of record is insufficient to establish that the veteran 
engaged in combat with the enemy, and none of his claimed in-
service stressor events could be verified.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

